Case: 18-40388      Document: 00514889080         Page: 1    Date Filed: 03/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                    No. 18-40388
                                                                                   FILED
                                                                             March 26, 2019
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CANDELARIO LUCIO-GARZA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:17-CR-1701-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Candelario Lucio-Garza appeals his jury conviction for illegal reentry by
a deported alien. See 8 U.S.C. § 1326(a), (b). Lucio-Garza contends that the
district court violated his Fifth and Sixth Amendment rights to present a
defense when it barred admission of the audio portion of dashboard and body
camera videos of his encounter with police near the Pharr, Texas, port of entry,
during which Lucio-Garza stated his desire to apply for asylum. The district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40388     Document: 00514889080      Page: 2    Date Filed: 03/26/2019


                                  No. 18-40388

court also barred Lucio-Garza from questioning witnesses about his asylum
request. Lucio-Garza argues that evidence of his intent to apply for asylum
negated the mens rea element of § 1326. To that end, he moves to supplement
the record on appeal with a transcript of the body camera video. We grant the
motion to supplement the record and affirm the judgment.
      Although “[s]tate and federal rulemakers have broad latitude under the
Constitution to establish rules excluding evidence from criminal trials,”
Holmes v. South Carolina, 547 U.S. 319, 324 (2006) (internal quotation marks
and citation omitted), the Fifth and Sixth Amendments “guarantee[ ] criminal
defendants a meaningful opportunity to present a complete defense,” Crane v.
Kentucky, 476 U.S. 683, 690 (1986) (internal quotation marks and citation
omitted). We review an alleged violation of a defendant’s right to present a
defense de novo, subject to harmless error. See United States v. Lockhart, 844
F.3d 501, 509-10 (5th Cir. 2016); United States v. Skelton, 514 F.3d 433, 438
(5th Cir. 2008).     We also review a district court’s limitation on cross-
examination de novo when, as here, a defendant asserts that the limitation
violated his right to present a defense. See Lockhart, 844 F.3d at 509.
      To prove that Lucio-Garza violated § 1326, the Government was required
to show that (1) he was an alien; (2) he had been previously deported; (3) he
attempted to enter the United States; and (4) he had not received the express
consent of the Attorney General or the Secretary of Homeland Security. See
United States v. Jara-Favela, 686 F.3d 289, 302 (5th Cir. 2012). Critically, “the
crime of illegal reentry is not a specific intent crime[.]” United States v. Flores-
Martinez, 677 F.3d 699, 712 (5th Cir. 2012).         Therefore, the Government
needed to show only that Lucio-Garza had a “general intent to reenter.” Jara-
Favela, 686 F.3d at 302. “A general intent mens rea under § 1326 . . . merely
requires that a defendant reenter the country voluntarily.” United States v.



                                         2
       Case: 18-40388   Document: 00514889080   Page: 3   Date Filed: 03/26/2019


                                 No. 18-40388

Guzman-Ocampo, 236 F.3d 233, 237 (5th Cir. 2000) (italics omitted). It does
not require an intent to “act unlawfully.” United States v. Berrios-Centeno, 250
F.3d 294, 299 (5th Cir. 2001).
        Lucio-Garza does not dispute that he voluntarily attempted to reenter
the United States; indeed, he conceded as much to police during the recorded
encounter. No greater showing was required to satisfy the mens rea element
of § 1326. See Guzman-Ocampo, 236 F.3d at 237. That Lucio-Garza had a
lawful motive for attempting to reenter is irrelevant. See Flores-Martinez, 677
F.3d at 712; Berrios-Centeno, 250 F.3d at 299. Because evidence of Lucio-
Garza’s intent to apply for asylum did not relate to “an element that must be
proven to convict him,” its exclusion from trial did not preclude him from
presenting a complete defense. Clark v. Arizona, 548 U.S. 735, 769 (2006).
Accordingly, the district court did not err in excluding that evidence. See
Holmes, 547 U.S. at 324; Lockhart, 844 F.3d at 509-10; Skelton, 514 F.3d at
438.
        The motion to supplement the record is GRANTED. The judgment is
AFFIRMED.




                                       3